Citation Nr: 1008153	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  06-21 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and O.F.


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to 
December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The Board has previously remanded this appeal in 
August 2007 and in March 2009.  

In October 2002, the Veteran testified at a personal hearing 
over which a Decision Review Officer (DRO) presided at the 
RO, a transcript of which has been associated with the claims 
folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In connection with this appeal, the Veteran was afforded a 
June 2009 compensation and pension (C&P) examination.  At 
that time, the Veteran discussed several of his risk factors 
for the development of hepatitis C.  At his October 2002 
personal hearing before a Decision Review Officer, the 
Veteran testified that during combat, he handled wounded and 
dead soldiers, pulling them out of helicopters, without using 
protective gloves.  He reported that he had cuts when 
handling those soldiers.  The Veteran also testified that he 
believes that his inservice headaches were symptoms of his 
hepatitis C.  

At the time of the June 2009 examination, the reported 
service-related risk factors included the Veteran's report of 
a blood transfusion at Great Lakes Naval Hospital in 1970 and 
a second blood transfusion at Ingalls Memorial Hospital also 
in 1970, and both because he had "low blood".  The Veteran 
also reported at the examination that he handled dead 
veterans and wounded individuals as a combat engineer; that 
he also received blood transfusions at a VA facility in 2004 
and 2005; that during service, he took intravenous heroin a 
few times in Vietnam; and had sexual relations with 
prostitutes in service.  The examiner noted that service 
treatment records show no evidence of blood transfusions at 
Great Lakes Naval Hospital and that he had no records from 
Ingalls Memorial Hospital documenting any blood transfusions.  
The examiner concluded that it was not at least as likely as 
not that the Veteran's hepatitis was related to service.  He 
explained that it would be mere speculation to determine 
whether any of the risk factors that the Veteran claimed 
caused his hepatitis C because of lack of documentation of 
his claimed blood transfusions.  He stated further that it is 
also speculative to determine whether the Veteran's sexual 
activity with prostitutes and his intravenous heroin use that 
he claims only in the military in any way caused hepatis C.  
However, the examiner did not specifically address the 
Veteran's contention that the Veteran's inservice headaches 
indicated the onset of hepatitis C.  Nor did the examiner 
discuss the risk factor of having been exposed to blood 
during combat.  See June 2008 RO rating decision establishing 
the Veteran's combat status and granting service connection 
for posttraumatic stress disorder; see also Board decision 
dated in March 2009.  As a result, a supplemental opinion is 
needed to address those points.  

Further, as noted, the Veteran claims that he had blood 
transfusions at two different hospitals in October 1970.  
First, he was admitted to Ingalls Memorial Hospital and was 
discharged and told to report to the Marines for treatment.  
October 1970 Service Treatment Record.  But the only records 
in the claims folder from Ingalls Memorial Hospital do not 
relate to October 1970.  Since the VA examiner indicated that 
such records were not available to him and since this case 
must be remanded for a supplemental opinion, the RO/AMC 
should make arrangements to obtain the Veteran's October 1970 
treatment records from Ingalls Memorial Hospital.  

Further, although a discharge report was provided for the 
treatment of malaria during the Veteran's 41-day stay at the 
Naval Hospital in Great Lakes, Illinois, the underlying 
clinical records supporting that hospital stay are not in the 
claims folder.  Since the Veteran claims that he was given 
blood transfusions during that period of hospitalization and 
as noted by the June 2009 C&P examiner that the available 
records do not show the reported blood transfusions, the 
RO/AMC should make arrangements to obtain the clinical 
records from that hospital and associate them with the claims 
folder.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
October 1970 treatment records from the 
Ingalls Memorial Hospital and associate 
them with the claims folder. 

2.  Make arrangements to obtain the 
clinical records from the Naval Hospital, 
Great Lakes, Illinois, that relate to the 
Veteran's malaria treatment from 
October 29, 1970, to December 9, 1970, 
especially any records that would indicate 
that blood transfusions had been given.  
Associate any additional evidence with the 
claims folder. 

3.  After the above development has been 
completed, make arrangements for the case 
to be referred to the June 2009 C&P 
examiner (or other suitably qualified 
examiner if that examiner is unavailable) 
for a supplemental opinion as to the 
likely etiology of the Veteran's hepatitis 
C.   The claims folder, to include a copy 
of this Remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination report.  
If additional clinical records are 
obtained pursuant to paragraphs one (1) 
and two (2) above, the examiner should be 
notified that at the time of the June 2009 
examination, all of the clinical records 
relating to the Veteran's October 1970 
hospitalizations had not yet been 
obtained, so an additional opinion is 
required.  In addition, the Veteran had 
previously identified a risk factor of 
having been exposed to blood during 
combat, so that an opinion specifically 
discussing that risk factor is needed as 
well.  See Transcript of October 2002 
Hearing at 5-7. 

The examination report must provide 
complete rationale for all opinions and 
must address the following:  

Is it at least as likely as not (that is, 
a probability of 50 percent or greater) 
that the Veteran's current hepatitis C 
disability is related to his active 
military service?  

(a)  In responding, please include a 
discussion of the Veteran's risk factor of 
having been exposed to blood during combat 
when he handled wounded and dead soldiers, 
without gloves, and possibly with cuts on 
his hands.   

(b)  Please also include a discussion 
whether the Veteran's headaches that 
manifested during service indicate the 
onset of his hepatitis C disability.  

4.  The RO/AMC should review the 
examination report to make sure all needed 
information was provided, with complete 
rationale.  If the report is inadequate, 
an addendum addressing the remaining 
information must be obtained.  

5.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


